 



Exhibit 10.28
Execution Copy
FIRST AMENDED AND RESTATED
HSBC SETTLEMENT PRODUCTS
SERVICING AGREEMENT
Dated as of November 13, 2006
NOTE: CERTAIN MATERIAL HAS BEEN OMMITTED FROM THIS AGREEMENT PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2. THE LOCATIONS OF THESE
OMISSIONS ARE INDICATED THROUGHOUT THE AGREEMENT BY THE FOLLOWING MARKINGS:
[***].

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page ARTICLE I DEFINITIONS     2  
 
               
 
  Section 1.1.   Definitions     2  
 
  Section 1.2.   Rules of Construction     6  
 
  Section 1.3.   Corporate Reorganizations     6  
 
                ARTICLE II RETENTION OF SERVICER     7  
 
               
 
  Section 2.1.   Engagement     7  
 
                ARTICLE III SERVICES TO BE PERFORMED     7  
 
               
 
  Section 3.1.   Services as Settlement Product Servicer     7  
 
  Section 3.2.   Accounts     8  
 
  Section 3.3.   Authorized Withdrawals Related to Unparticipated HSBC RALs    
8  
 
  Section 3.4.   Authorized Withdrawals Related to Participated HSBC RALs     10
 
 
  Section 3.5.   Authorized Withdrawals Related to RACs, Denied Classic RALs and
Denied Classic eRALs     12  
 
  Section 3.6.   Authorized Withdrawals of Amounts Recorded on the IMA
Collection Ledger     14  
 
  Section 3.7.   Priority     15  
 
  Section 3.8.   No Set-off     16  
 
                ARTICLE IV STATEMENTS AND REPORTS     16  
 
               
 
  Section 4.1.   Reporting by the Servicer     16  
 
                ARTICLE V SERVICER COMPENSATION AND EXPENSES     18  
 
               
 
  Section 5.1.   HSBC Servicing Fee and Block Servicing Fee     18  
 
  Section 5.2.   Defaulted RAL/IMA Collection Fee; Defaulted RAL/IMA Collection
Fee Credit     18  
 
  Section 5.3.   Servicing Expense     18  
 
                ARTICLE VI THE SERVICER, THE ORIGINATOR AND THE PARTICIPANTS    
19  
 
               
 
  Section 6.1.   Subservicing     19  
 
  Section 6.2.   Servicer Not to Assign     19  
 
                ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE BLOCK
COMPANIES     19  
 
               
 
  Section 7.1.   Representations Incorporated by Reference     19  
 
                ARTICLE VIII REPRESENTATIONS AND WARRANTIES OF THE HSBC
COMPANIES     19  
 
               
 
  Section 8.1.   Representations Incorporated by Reference     19  
 
                ARTICLE IX DEFAULT OF BFC AND REMEDIES OF HSBC COMPANIES AND THE
SERVICER     19  
 
               
 
  Section 9.1.   BFC Events of Default     19  

i



--------------------------------------------------------------------------------



 



                              Page
 
  Section 9.2.   Remedies     20  
 
  Section 9.3.   Default Rate     20  
 
  Section 9.4.   Waiver     20  
 
                ARTICLE X DEFAULT OF HSBC COMPANIES AND REMEDIES OF BFC AND THE
SERVICER     21  
 
               
 
  Section 10.1.   HSBC Company Events of Default     21  
 
  Section 10.2.   Remedies     21  
 
  Section 10.3.   Default Rate     22  
 
  Section 10.4.   Waiver     22  
 
                ARTICLE XI DEFAULT OF THE SERVICER AND REMEDIES OF BFC AND HSBC
COMPANIES     22  
 
               
 
  Section 11.1.   Servicer Events of Default     22  
 
  Section 11.2.   Remedies     23  
 
  Section 11.3.   Default Rate     24  
 
  Section 11.4.   Substitute Servicer     24  
 
                ARTICLE XII TERMINATION; TRANSFER OF PARTICIPATED HSBC RALS AND
IMAS     24  
 
               
 
  Section 12.1.   Term     24  
 
  Section 12.2.   Termination     24  
 
  Section 12.3.   Termination of Agreement     24  
 
                ARTICLE XIII MISCELLANEOUS PROVISIONS     25  
 
               
 
  Section 13.1.   Survival     25  
 
  Section 13.2.   No Waivers; Remedies Cumulative     25  
 
  Section 13.3.   Notices     25  
 
  Section 13.4.   Severability     25  
 
  Section 13.5.   Amendments and Waivers     25  
 
  Section 13.6.   Successors and Assigns     25  
 
  Section 13.7.   Headings     25  
 
  Section 13.8.   Alternative Dispute Resolution     26  
 
  Section 13.9.   Governing Law; Submission to Jurisdiction     26  
 
  Section 13.10.   Waiver of Jury Trial     26  
 
  Section 13.11.   Counterparts     26  
 
  Section 13.12.   Entire Agreement     26  
 
  Section 13.13.   Reinstatement     27  
 
  Section 13.14.   Advice of Counsel     27  
 
  Section 13.15.   No Strict Construction     27  
 
  Section 13.16.   Conflict of Terms     27  
 
  Section 13.17.   Further Execution     27  
 
  Section 13.18.   Expenses     27  
 
  Section 13.19.   No Implied Relationship     28  
 
  Section 13.20.   No Third Party Beneficiaries     28  
 
  Section 13.21.   Force Majeure     28  

ii



--------------------------------------------------------------------------------



 



                              Page
 
  Section 13.22.   Limitation of Scope of Representations and Warranties and
Other Disclosures     28  
 
  Section 13.23.   Inspection and Audit Rights     28  

iii



--------------------------------------------------------------------------------



 



FIRST AMENDED AND RESTATED
HSBC SETTLEMENT PRODUCTS SERVICING AGREEMENT
     This First Amended and Restated HSBC Settlement Products Servicing
Agreement (this “Servicing Agreement”), dated as of November 13, 2006, is made
by and among the following parties:
     HSBC Bank USA, National Association, a national banking association (“HSBC
NA”);
     HSBC Taxpayer Financial Services, Inc., a Delaware corporation (“HSBC
TFS”);
     HSBC Trust Company (Delaware), N.A., a national banking association (“HSBC
Trust”); and
     Block Financial Corporation, a Delaware corporation (“BFC”).
RECITALS
     A. HSBC NA offers banking products and services, including Settlement
Products offered through Block Offices in Retained Locations.
     B. HSBC Trust offers banking products and services, including RALs and RACs
offered through Block Offices in Assigned Locations and through the Block
Digital Channel.
     C. HSBC TFS purchases loans and participation interests in loans originated
by HSBC NA and HSBC Trust.
     D. BFC offers financial products and services to individuals and business
entities, and purchases loans and participation interests in loans originated by
third party lenders.
     E. HSBC TFS is in the business of servicing loans and other financial
products and services, including Settlement Products, for HSBC Bank, HSBC Trust
and other financial services companies.
     F. HSBC NA, HTMAC, HSBC TFS and certain of their Affiliates, and BFC and
certain of its Affiliates, previously entered into the HSBC Settlement Products
Retail Distribution Agreement, dated as of September 23, 2005, as amended by
that certain Joinder and First Amendment to Program Contracts, dated as of
November 10, 2006 pursuant to which, inter alia, HTMAC was removed as a party to
the Program Contracts and HSBC TFS replaced HTMAC as a party thereto, as further
amended by that certain Second Amendment to Program Contracts, dated as of the
date hereof, and as from time to time further amended, restated, supplemented or
otherwise modified (the “Retail Distribution Agreement”), and other agreements
related thereto.
     G. Simultaneously with the execution of this Servicing Agreement, HSBC NA,
HSBC Trust, HSBC TFS and BFC are entering into the Amended and Restated HSBC
Refund Anticipation Loan and Instant Money Advance Participation Agreement, as
from time to time amended, restated or otherwise modified (the “Participation
Agreement”), pursuant to which

 



--------------------------------------------------------------------------------



 



HSBC Bank may sell, and BFC may purchase, Participation Interests in certain
Settlement Products originated by HSBC Bank.
     H. HSBC NA, HSBC TFS, HTMAC and BFC previously entered into a Servicing
Agreement, dated as of September 23, 2005 (the “Original Servicing Agreement”)
to appoint HSBC TFS as the Servicer of the Settlement Products and to administer
all Refunds Paid with respect to such Settlement Products.
     I. HSBC NA, HSBC Trust, HSBC TFS and BFC desire to amend and restate the
Original Servicing Agreement to reflect the addition of HSBC Trust as the
Originator for the Assigned Locations, to reflect the removal of HTMAC as a
party, to reflect the replacement of HTMAC by HSBC TFS and to make certain other
modifications to the terms of the Original Servicing Agreement, each as more
fully set forth herein.
AGREEMENT
     ACCORDINGLY, the parties to this Servicing Agreement agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1. Definitions. For all purposes of this Servicing Agreement,
except as otherwise expressly provided herein or unless the context otherwise
requires, capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in the Appendix of Defined Terms and Rules of
Construction attached to the Retail Distribution Agreement as Appendix A, which
is hereby incorporated by reference herein. All other capitalized terms used
herein shall have the meanings set forth below. In the event that any definition
specified in this Servicing Agreement for any capitalized term is inconsistent
with the definition specified for such term in the Appendix of Defined Terms and
Rules of Construction attached to the Retail Distribution Agreement as
Appendix A, the definition in the Appendix of Defined Terms and Rules of
Construction attached to the Retail Distribution Agreement as Appendix A shall
govern.
“2005 Baseline Percentage” shall mean the IRS Collections Percentage for the
2005 Tax Year.
“Base Servicing Fee Factor” shall mean, for each applicable Calculation Period,
an amount (i) reasonably determined by the Servicer to cover its anticipated
base servicing expenses for such Calculation Period, and (ii) set forth in a
notice delivered to the other HSBC Companies and the Block Companies on or
before the first December 15th of such Calculation Period; provided, however,
that for each Calculation Period such amount shall not exceed the following:

2



--------------------------------------------------------------------------------



 



          Calculation Period   Maximum Amount
Nov. 1, 2006 — Dec. 31, 2007
  [***] 
Nov. 1, 2007 — Dec. 31, 2008
  [***] 
Nov. 1, 2008 — Dec. 31, 2009
  [***] 
Nov. 1, 2009 — Dec. 31, 2010
  [***] 
Nov. 1, 2010 — Dec. 31, 2011
  [***] 
Nov. 1, 2011 — Dec. 31, 2012
  $0 if the Participation Agreement is not renewed for such Calculation Period;
and, if the Participation Agreement is renewed for such Calculation Period, an
amount as agreed to by the Servicer and BFC on or before the commencement of the
Renewal Term (as defined in the Participation Agreement) related to such
Calculation Period; provided, however, that if no such amount is agreed to, then
such amount shall be deemed to be [***] .
 
       
Nov. 1, 2012 — Dec. 31, 2013
  $0 if the Participation Agreement is not renewed for such Calculation Period;
and, if the Participation Agreement is renewed for such Calculation Period, an
amount as agreed to by the Servicer and BFC on or before the commencement of the
Renewal Term (as defined in the Participation Agreement) related to such
Calculation Period; provided, however, that if no such amount is agreed to, then
such amount shall be deemed to be [***] .
 
       
Nov. 1, 2013 and thereafter
  $ 0    

“Base Servicing Fee Percentage” shall mean, with respect to a Calculation
Period, an amount, expressed as a percentage rounded to six decimal places,
equal to the weighted average of (A) with respect to HSBC RALs, the remainder of
(I) the product of (a) [***] percent ([***] %), multiplied by (b) the ratio of
(i) the RAL and IMA Net Revenues for such Calculation Period, divided by
(ii) the portion of Gross RAL and IMA Loan Volume represented by HSBC RALs for
such Calculation Period, minus (II) the applicable Service Carry Percentage, but
in no event less than zero percent (0%), and (B) with respect to HSBC IMAs, the
product of (a) [***] percent ([***] %), multiplied by (b) the ratio of (i) the
RAL and IMA Net Revenues for such Calculation Period, divided by (ii) the
portion of Gross RAL and IMA Loan Volume represented by HSBC IMAs for such
Calculation Period.
“Block Servicing Fee” shall mean, with respect to a Calculation Period, an
amount equal to the product of (a) the remainder (but not less than zero) of
(i) the Base Servicing Fee Factor for such Calculation Period, minus (ii) the
HSBC Base Servicing Fee for such Calculation Period, multiplied by (b) a
percentage equal to the sum of one hundred percent (100%) plus the applicable
TVM.
“Defaulted RAL/IMA Collection Fee Adjustment Factor” shall mean, with respect to
all HSBC RALs and HSBC IMAs (computed separately with respect to all HSBC RALS
and all

3



--------------------------------------------------------------------------------



 



HSBC IMAs) collected during a Tax Year but originated in a specific earlier
Calculation Period, a percentage rounded to six decimal points, computed as
follows
[{A multiplied by (1 – B)} divided by C] divided by D,
where
A = the HSBC Base Servicing Fee for the Calculation Period of origination,
B = the applicable Defaulted RAL/IMA Collection Fee Percentage for the
Calculation Period of collection,
C = the weighted average Applicable Percentage (by original Principal Amount)
for all Participated HSBC RALs and Participated HSBC IMAs originated during such
Calculation Period of origination, and
D = the RAL and IMA Net Revenues for such Calculation Period of origination.
“Defaulted RAL/IMA Collection Fee” shall mean, with respect to each Defaulted
HSBC RAL and Defaulted HSBC IMA, a collection fee payable to the Servicer equal
to the product of (a) the applicable Defaulted RAL/IMA Collection Fee Percentage
multiplied by (b) certain amounts otherwise distributable to the Originator, a
Participant or other creditor, as set forth in the provisos to Sections 3.4(b),
3.5(b) and 3.6(b) of this Servicing Agreement.
“Defaulted RAL/IMA Collection Fee Credit” shall mean, as of the first day of any
Tax Period, the remainder of [***] .
“Defaulted RAL/IMA Collection Fee Percentage” shall be, (a) with respect to all
Defaulted HSBC IMAs collected during a specific Calculation Period, [***]
percent ([***] %), and (b) with respect to all Defaulted HSBC RALs collected
during a specific Tax Year, [***] percent ([***] %), unless the IRS Collections
Percentage for the immediately preceding Calculation Period was less than the
2005 Baseline Percentage by at least [***] percent ([***] %), in which event the
Defaulted RAL/IMA Collection Fee Percentage for HSBC RALs shall be determined as
follows:

          Reduction in IRS Collections Percentage     During the Calculation
Period Compared to   Defaulted RAL/IMA 2005 Baseline Percentage   Collection Fee
Percentage
at least [***] % but less than [***] %
    [***] %
at least [***] % but less than [***] %
    [***] %
at least [***] % but less than [***] %
    [***] %
at least [***] % but less than [***] %
    [***] %
at least [***] % but less than [***] %
    [***] %

     By way of example only, if the 2005 Base Percentage was [***] % and the IRS
Collections Percentage for the 2007 Tax Year was [***] % (i.e., a reduction of
the IRS Collections Percentage by [***] %), the Defaulted RAL/IMA Collection Fee
Percentage for all HSBC RALs collected during the 2008 Calculation Period would
be [***] %.

4



--------------------------------------------------------------------------------



 



“Defaulted RAL/IMA Pool Collection Fee Credit” shall mean, in any computation of
the Defaulted RAL/IMA Collection Fee Credit generated in a particular
Calculation Period with respect to HSBC RALs and HSBC IMAs originated in a
specific Calculation Period (such amounts computed separately with respect to
all HSBC RALS and all HSBC IMAs, then combined to determine the overall credit),
the product of [***] .
“Delinquent ERO Charge Collection Fee” shall mean an amount equal to [***]
percent ([***] %) of those amounts collected by the Servicer on account of those
Delinquent ERO Charges which BFC has identified in writing to the Servicer and
specifically authorized the Servicer to collect on behalf of the related ERO.
“Gross RAL and IMA Loan Volume” shall mean, with respect to a Calculation
Period, the aggregate gross initial principal amounts of all HSBC RALs and HSBC
IMAs made during such Calculation Period.
“HSBC Base Servicing Fee” shall mean, with respect to a Calculation Period, the
product of [***] .
“HSBC Servicing Agreement” shall have the meaning set forth in Section 3.1.
“HSBC Servicing Fee” shall mean, with respect to any Calculation Period, the sum
of (i) the HSBC Base Servicing Fee, plus (ii) the HSBC Variable Servicing Fee.
“HSBC Variable Servicing Fee” shall mean, with respect to any Calculation
Period, the product of [***] .
“IRS Collections Percentage” shall mean, as to any Tax Year, the percentage of
[***] .
“Permitted Block Assignment” shall have the meaning set forth in Section 1.3(a).
“Permitted HSBC Assignment” shall have the meaning set forth in Section 1.3(b).
“RAL and IMA Loan Volume Corridor Peak” shall mean, with respect to any
Calculation Period, the following amounts:

          Calculation Period   Amount
Nov. 1, 2006 - Dec. 31, 2007
    [***]  
Nov. 1, 2007 - Dec. 31, 2008
    [***]  
Nov. 1, 2008 - Dec. 31, 2009
    [***]  
Nov. 1, 2009 - Dec. 31, 2010
    [***]  
Nov. 1, 2010 - Dec. 31, 2011
    [***]  
Nov. 1, 2011 - Dec. 31, 2012
    [***]  
Nov. 1, 2012 - Dec. 31, 2013
    [***]  

"RAL and IMA Loan Volume Overage” shall mean, with respect to a Calculation
Period, [***] .

5



--------------------------------------------------------------------------------



 



“RAL and IMA Net Revenues” shall mean, with respect to a Calculation Period, the
remainder of (a) the aggregate amount of all RAL Fees, IMA Fees and Refund
Account Fees charged or accrued by the Originator with respect to HSBC RALs and
HSBC IMAs made during such Calculation Period, plus the RAL and IMA Price
Reduction Amount minus (b) the aggregate unpaid Principal Amount of all
outstanding HSBC RALs and HSBC IMAs that were made during such Calculation
Period, determined as of the December 31st that is the last day of such
Calculation Period.
“Service Carry Percentage” shall mean, with respect to a Calculation Period, an
amount expressed as a percentage (rounded to six decimal points) equal to [***]
.
“Settlement Products Servicing” shall have the meaning set forth in Section 3.1.
“TVM” shall mean a percentage equal to the 12 month average of one year LIBOR
for the preceding 12 months (measured on each December 15 following a Tax
Period) plus 0.20% (20 basis points).
Section 1.2. Rules of Construction. For all purposes of this Servicing
Agreement, unless the context otherwise requires, the rules of construction set
forth in the Appendix of Defined Terms and Rules of Construction attached to the
Retail Distribution Agreement as Appendix A shall be applicable to this
Servicing Agreement.
     Section 1.3. Corporate Reorganizations.
          (a) The Block Companies may assign their rights and obligations under
this Servicing Agreement to one or more Subsidiaries of H&R Block without the
consent of the HSBC Companies if (i) such assignment is desirable in connection
with a reorganization of the business operations of H&R Block’s Subsidiaries,
(ii) such contemplated assignment will not materially adversely affect any right
or obligation of any HSBC Company under this Servicing Agreement, and (iii) the
contemplated assignee (A) is a wholly owned (direct or indirect) Subsidiary of
H&R Block and (B) has the operational and financial capacity to meet all
obligations of the assigning Block Company under this Servicing Agreement
contemplated to be assigned to it (a “Permitted Block Assignment”). The
assigning Block Companies shall provide each of the HSBC Companies at least
sixty (60) days prior written notice of any contemplated Permitted Block
Assignment. The parties hereto agree to amend this Servicing Agreement to the
extent necessary to reflect such Permitted Block Assignment.
          (b) The HSBC Companies may assign their rights and obligations under
this Servicing Agreement to one or more Subsidiaries of HSBC North American
Holdings, Inc., without the consent of the Block Companies if (i) such
assignment is desirable in connection with a reorganization of the business
operations of HSBC North American Holdings, Inc.’s Subsidiaries, (ii) such
contemplated assignment will not materially adversely affect any right or
obligation of any Block Company under this Servicing Agreement, and (iii) the
contemplated assignee (A) is a wholly owned (direct or indirect) Subsidiary of
HSBC North American Holdings, Inc., (B) only with respect to any assignment by
HSBC Bank under this Section 1.3(b), is a national bank or federal savings
association and (C) has the operational and financial capacity to meet all
obligations of the assigning HSBC Company under this Servicing

6



--------------------------------------------------------------------------------



 



Agreement contemplated to be assigned to it (a “Permitted HSBC Assignment”). The
assigning HSBC Companies shall provide each of the Block Companies at least
sixty (60) days prior written notice of any contemplated Permitted HSBC
Assignment. The parties hereto agree to amend this Servicing Agreement to the
extent necessary to reflect such Permitted HSBC Assignment.
          (c) If HSBC Bank assigns this Servicing Agreement by a Permitted HSBC
Assignment, then HSBC Bank shall also assign to such Subsidiary(ies) its rights
and obligations under the HSBC Servicing Agreement with respect to this
Servicing Agreement.
ARTICLE II
RETENTION OF SERVICER
     Section 2.1. Engagement. The Originator hereby appoints the Servicer, and
the Servicer hereby accepts such appointment, to act exclusively as the agent of
the Originator to perform the Settlement Products Servicing (as defined in
Section 3.1 below) with respect to each of the Settlement Products throughout
the term of this Servicing Agreement or for such other period of time as set
forth herein, upon and subject to the terms, covenants and provisions hereof.
ARTICLE III
SERVICES TO BE PERFORMED
     Section 3.1. Services as Settlement Product Servicer. The Servicer hereby
agrees to serve as the servicer with respect to each of the Settlement Products
on behalf of the Originator and for the benefit of each Participant. The
Servicer shall service and administer each Settlement Product upon and subject
to the terms of this Servicing Agreement and that certain Amended and Restated
Services Agreement (as amended from time to time, the “HSBC Servicing
Agreement”), dated as of January 20, 2005, by and between HSBC TFS and HSBC Bank
(“Settlement Products Servicing”). In the event of any inconsistency between the
terms and provisions of this Servicing Agreement and the HSBC Servicing
Agreement, the terms and provisions of this Servicing Agreement shall govern and
control. The HSBC Servicing Agreement shall not be terminated or permitted to
lapse during the term of this Servicing Agreement, except as provided in Section
11.2(a)(ii). Notwithstanding any provision of this Servicing Agreement to the
contrary, Originator and Servicer may amend the HSBC Servicing Agreement without
the consent of any Participant if such amendment (a) (i) to the extent it
pertains to refund anticipation loan programs, pertains uniformly to all refund
anticipation loan programs serviced by the Servicer and (ii) to the extent it
pertains to instant money advance loan programs, pertains uniformly to all
instant money advance loan programs serviced by the Servicer, and (b) does not
cause a Material Adverse Effect with respect to any Participant, Block Company
or Affiliate thereof, or Franchisee. The Originator and the Servicer shall give
prompt notice to each Participant of any breach by the Servicer of its
obligations under the HSBC Servicing Agreement, or any termination of the HSBC
Servicing Agreement. The Originator hereby makes to each Participant the
representations and warranties set forth in Section 13(a) of the HSBC Servicing
Agreement (provided that all references therein to “Agreement” shall mean the
HSBC Servicing Agreement) as of the date hereof. The Servicer hereby makes to
each Participant the representations and warranties set forth in Section 13(b)
of the HSBC Servicing

7



--------------------------------------------------------------------------------



 



Agreement (provided that all references therein to “Agreement” shall mean the
HSBC Servicing Agreement) as of the date hereof.
     Section 3.2. Accounts.
          (a) Deposit Accounts. With respect to each HSBC RAL and HSBC RAC, the
Servicer shall establish and maintain, as appropriate, one Refund Deposit
Account or one General Collection Deposit Account, or both, in compliance, as
applicable, with the Internal Revenue Code and other applicable law, the RAL
Documents and/or the Program Contracts, for the benefit, as applicable, of the
relevant Settlement Product Client, and the owners of, and participants in, the
relevant Settlement Product, for the purposes set forth herein. The Servicer
shall deposit into the related Refund Deposit Account, on the day of receipt,
any refund paid on account of any HSBC RAL or HSBC RAC. The Servicer shall
deposit into the related General Collections Deposit Account, on the day of
receipt, all payments and collections received by it on or after the date hereof
with respect to the related HSBC RAL or HSBC RAC which do not constitute the
Refund Paid.
          (b) IMA Collection Ledger. With respect to the HSBC IMAs, the Servicer
shall establish and maintain an appropriate ledger system (the “IMA Collection
Ledger”) in compliance with applicable law, the IMA Documents and the Program
Contracts, for the benefit of the owners or, and the participants in, the HSBC
IMAs, for the purposes set forth herein. The Servicer shall record on the IMA
Collection Ledger all amounts deposited in any Deposit Account with respect to
the HSBC IMAs pursuant to Section 3.3, Section 3.4 or Section 3.5, as
applicable, of this Servicing Agreement, all payments and collections received
by it through the cross collection process on account of any delinquent HSBC
IMA, to the extent HSBC Companies elect to participate in cross collections with
respect to IMAs, and all other payments and collections received by the Servicer
on account of a HSBC IMA.
     Section 3.3. Authorized Withdrawals Related to Unparticipated HSBC RALs.
With respect to any Deposit Account related to an Unparticipated HSBC RAL and in
accordance with the corresponding Application and other related documents
including, without limitation, any related RAL Document, the Servicer, following
the deposit of any payment or collection into such Deposit Account pursuant to
Section 3.2, shall make allocations and withdrawals from such Deposit Account
only as follows (the order set forth below constituting an order of priority for
such allocations and withdrawals); provided, however, that if the Servicer has
established and is maintaining both a Refund Deposit Account and a General
Collections Deposit Account with respect to such Unparticipated HSBC RAL and
deposits are made concurrently into such accounts, then allocations and
withdrawals of such concurrent deposits shall be made first from the related
General Collections Deposit Account and then from the related Refund Deposit
Account:
          (a) to withdraw any amount deposited in such Deposit Account which was
not required to be deposited therein;
          (b) except as otherwise specified below, to allocate on its servicing
records all amounts on deposit in such Deposit Account (that represent good
funds, net of any prior withdrawals or allocations from the Deposit Account
pursuant to this Section 3.3) no later than

8



--------------------------------------------------------------------------------



 



4:30 p.m. Eastern time on the Business Day following receipt, in the order
listed below; provided, however, that except as provided below, amounts on
deposit must be received by the Servicer prior to 8:00 p.m. Eastern time on a
Business Day; provided, further, that except as provided below, any amounts
received at or after 8:00 p.m. Eastern time on a Business Day shall be deemed to
have been received on the following Business Day:
     (i) to the applicable ERO, the Delinquent ERO Charges (payable solely out
of the Refund Paid), in the manner and at such times as set forth in
Section 9.8(a) of the Retail Distribution Agreement, net of Delinquent ERO
Charge Collection Fees (if any, but in any event subject to Section 5.2(b)),
which shall be retained by the Servicer;
     (ii) to allocate to the IMA Collection Ledger, all amounts outstanding with
respect to any HSBC IMA originated during the related Calculation Period on
which the related Settlement Product Client is the obligor;
     (iii) to the Originator, the related RAL Principal Amount;
     (iv) to the Originator, the Late Fees, if any;
     (v) to the applicable creditor or creditors, the First Priority Prior
Indebtedness (payable in order of oldest to most recent First Priority Prior
Indebtedness, in each case allocated in accordance with the priorities set forth
in Section 3.4(b) or Section 3.6(b), as applicable, of this Servicing
Agreement); provided, however, that if the source of payment of such amounts is
the Refund Paid and if the Servicer receives an information file from the IRS
regarding such Refund Paid on or before the second Business Day preceding
receipt of such Refund Paid, then if the calendar day following receipt is not a
Business Day, such amounts shall be allocated no later than 4:30 p.m. Eastern
time on the day of receipt;
     (vi) to the applicable creditor or creditors, via ACH credit or otherwise
in accordance with the servicing standard specified in the HSBC Servicing
Agreement, the Second Priority Prior Indebtedness;
     (vii) to the applicable Person or Persons entitled thereto, via ACH credit
or otherwise in accordance with the servicing standard specified in the HSBC
Servicing Agreement, the Other Required Deductions;
     (viii) to the Person or Persons entitled thereto, via ACH credit or
otherwise in accordance with the servicing standard specified in the HSBC
Servicing Agreement, such other Authorized Deductions as the Settlement Products
Client shall have authorized in writing, including any custodian for an XIRA;
and
     (ix) to the Settlement Product Client, any remaining amounts to be
processed as a Disbursement by the Originator;
provided, with respect to amounts specified in clauses (i), (iv), (v), (vi) and
(vii) of Section 3.3(b) above, the Servicer shall on the later of (A) 38 days
following the date of

9



--------------------------------------------------------------------------------



 



Application, or (B) such later date as may be required by applicable law,
transfer to the appropriate account or withdraw and remit to the appropriate
recipient, pursuant to wiring instructions from the Originator, all funds
allocated pursuant to Section 3.3(b); and with respect to all other amounts
specified in Section 3.3(b), the Servicer shall withdraw and remit such amounts
to the appropriate recipient, pursuant to wiring instructions from the
Originator, on such date of allocation; and further provided, that if any such
amount is the subject of a dispute with any Settlement Product Client or third
Person, no such disputed amounts shall be allocated or withdrawn from any
Deposit Account until a final decision has been made by the Servicer regarding
such disputed amount; and, then
          (c) to clear and terminate such Deposit Account upon the termination
of the Servicer’s obligations with respect to such Deposit Account under this
Servicing Agreement.
The parties hereto acknowledge that, with respect to Unparticipated HSBC RALs,
any related ERO Charges shall have already been paid out of related RAL proceeds
pursuant to Section 9.8 of the Retail Distribution Agreement. Notwithstanding
the foregoing, the order of priority of allocations and distributions specified
in clause (b) above shall be subject to the priority of distributions specified
in any existing collection agreement related to applicable Second Priority Prior
Indebtedness and to which the Servicer is party; provided, however, that any new
collection agreement entered into by the Servicer (which shall include any
existing collection agreement to which the Servicer is party and as to which the
Servicer exercises an option held by it to extend the term of such collection
agreement beyond December 31, 2007) shall provide for priority of distributions
consistent with clause (b) above.
     Section 3.4. Authorized Withdrawals Related to Participated HSBC RALs. With
respect to any Deposit Account related to a Participated HSBC RAL and in
accordance with the corresponding Application and other related documents
including, without limitation, any related RAL Document, the Servicer, following
the deposit of any payment or collection into such Deposit Account pursuant to
Section 3.2, shall make allocations and withdrawals from such Deposit Account
only as follows (unless otherwise provided below, the order set forth below
constituting an order of priority for such allocations and withdrawals) );
provided, however, that if the Servicer has established and is maintaining both
a Refund Deposit Account and a General Collections Deposit Account with respect
to such Participated HSBC RAL and deposits are made concurrently into such
accounts, then allocations and withdrawals of such concurrent deposits shall be
made first from the related General Collections Deposit Account and then from
the related Refund Deposit Account:
          (a) to withdraw any amount deposited in such Deposit Account which was
not required to be deposited therein;
          (b) except as otherwise specified below, to allocate on its servicing
records all amounts on deposit in such Deposit Account (that represent good
funds, net of any prior withdrawals or allocations from the Deposit Account
pursuant to this Section 3.4) no later than 4:30 p.m. Eastern time on the
Business Day following receipt, in the order listed below; provided, however,
that except as provided below, amounts on deposit must be received by the
Servicer prior to 8:00 p.m. Eastern time on a Business Day; provided, further,
that except as

10



--------------------------------------------------------------------------------



 



provided below, any amounts received at or after 8:00 p.m. Eastern time on a
Business Day shall be deemed to have been received on the following Business
Day:
          (i) to the applicable ERO, the Delinquent ERO Charges, (payable solely
out of the Refund Paid), in the manner set forth in Section 9.8(a) of the Retail
Distribution Agreement, net of Delinquent ERO Charge Collection Fees (if any,
but in any event subject to Section 5.2(b)), which shall be retained by the
Servicer;
          (ii) to allocate to the IMA Collection Ledger, all amounts outstanding
with respect to any HSBC IMA originated during the related Calculation Period on
which the related Settlement Product Client is the obligor;
          (iii) to the Originator in accordance with its RAL Ownership Interest,
to each Participant in accordance with its respective Participation Interest,
and to each holder of any other related participation interest in accordance
with such interest (such rights of each Participant and holder under this clause
(ii) being pari passu with the rights of the Originator and each other under
this clause (ii)), the related RAL Principal Amount; provided, however, that if
the source of payment of such amounts is the Refund Paid and if the Servicer
receives an information file from the IRS regarding such Refund Paid on or
before the second Business Day preceding receipt of such Refund Paid, then if
the calendar day following receipt is not a Business Day, such amounts shall be
allocated no later than 4:30 p.m. Eastern time on the day of receipt;
          (iv) to the Originator in accordance with its RAL Ownership Interest,
to each Participant in accordance with its respective Participation Interest,
and to each holder of any other related participation interest in accordance
with such interest (such rights of each Participant and holder under this clause
(iii) being pari passu with the rights of the Originator and each other under
this clause (iii)), the Late Fees, if any; provided, however, that if the source
of payment of such amounts is the Refund Paid and if the Servicer receives an
information file from the IRS regarding such Refund Paid on or before the second
Business Day preceding receipt of such Refund Paid, then if the calendar day
following receipt is not a Business Day, such amounts shall be allocated no
later than 4:30 p.m. Eastern time on the day of receipt;
          (v) to the applicable creditor or creditors, the First Priority Prior
Indebtedness (payable in order of oldest to most recent First Priority Prior
Indebtedness, in each case allocated in accordance with the priorities set forth
in Section 3.4(b) or Section 3.6(b), as applicable, of this Servicing
Agreement); provided, however, that if the source of payment of such amounts is
the Refund Paid and if the Servicer receives an information file from the IRS
regarding such Refund Paid on or before the second Business Day preceding
receipt of such Refund Paid, then if the calendar day following receipt is not a
Business Day, such amounts shall be allocated no later than 4:30 p.m. Eastern
time on the day of receipt;
          (vi) to the applicable creditor or creditors, via ACH credit or
otherwise in accordance with the servicing standard specified in the HSBC
Servicing Agreement, the Second Priority Prior Indebtedness;

11



--------------------------------------------------------------------------------



 



          (vii) to the applicable Person or Persons entitled thereto, via ACH
credit or otherwise in accordance with the servicing standard specified in the
HSBC Servicing Agreement, the Other Required Deductions;
          (viii) to the Person or Persons entitled thereto, via ACH credit or
otherwise in accordance with the servicing standard specified in the HSBC
Servicing Agreement, such other Authorized Deductions as the Settlement Products
Client shall have authorized in writing, including any custodian for an XIRA;
and
          (ix) to the Settlement Product Client, any remaining amounts to be
processed as a Disbursement by the Originator;
provided, however, that if the Participated HSBC RAL is a Defaulted HSBC RAL,
then the Servicer shall collect the applicable Defaulted RAL Collection Fee by
withholding and retaining an amount (subject to Section 5.2(b)) equal to the
product of (a) the applicable Defaulted RAL/IMA Collection Fee Percentage
multiplied by (b) the applicable amounts otherwise distributable pursuant to
subparagraphs (iii), (iv) and (v) above; and further provided, with respect to
amounts specified in clauses (i), (iv), (v), (vi) and (vii) of Section 3.4(b)
above, the Servicer shall on the later of (A) 38 days following the date of
Application), or (B) such later date as may be required by applicable law,
transfer to the appropriate account or withdraw and remit to the appropriate
recipient, pursuant to wiring instructions from the Originator, all funds
allocated pursuant to Section 3.4(b); and with respect to all other amounts
specified in Section 3.4(b), the Servicer shall withdraw and remit such amounts
to the appropriate recipient, pursuant to wiring instructions from the
Originator, on such date of allocation; and further provided, that if any such
amount is the subject of a dispute with any Settlement Product Client or third
Person, no such disputed amounts shall be allocated or withdrawn from any
Deposit Account until a final decision has been made by the Servicer regarding
such disputed amount; and, then
          (c) to clear and terminate such Deposit Account upon the termination
of the Servicer’s obligations with respect to such Deposit Account under this
Servicing Agreement.
The parties hereto acknowledge that, with respect to Participated HSBC RALs, any
related ERO Charges shall have already been paid out of related RAL proceeds
pursuant to Section 9.8 of the Retail Distribution Agreement. Notwithstanding
the foregoing, the order of priority of distributions specified in clause
(b) above shall be subject to the priority of distributions specified in any
existing collection agreement related to applicable Second Priority Prior
Indebtedness and to which the Servicer is party; provided, however, that any new
collection agreement entered into by the Servicer (which shall include any
existing collection agreement to which the Servicer is party and as to which the
Servicer exercises an option held by it to extend the term of such collection
agreement beyond December 31, 2007) shall provide for priority of distributions
consistent with clause (b) above.
     Section 3.5. Authorized Withdrawals Related to RACs, Denied Classic RALs
and Denied Classic eRALs. With respect to any Deposit Account related to a RAC,
Denied Classic RAL or Denied Classic eRAL, and in accordance with the
corresponding Application and other

12



--------------------------------------------------------------------------------



 



related documents, the Servicer, following the deposit of any payment or
collection into such Deposit Account pursuant to Section 3.2, shall make
allocations and withdrawals from such Deposit Account only as follows (the order
set forth below constituting an order of priority for such allocations and
withdrawals):
          (a) to withdraw any amount deposited in such Deposit Account which was
not required to be deposited therein;
          (b) except as otherwise specified below, to allocate on its servicing
records all amounts on deposit in such Deposit Account (that represent good
funds, net of any prior allocations or withdrawals from the Deposit Account
pursuant to this Section 3.5) no later than 4:30 p.m. Eastern time on the
Business Day following receipt, in the order listed below; provided, however,
that except as provided below, amounts on deposit must be received by the
Servicer prior to 8:00 p.m. Eastern time on a Business Day; provided, further,
that except as provided below, any amounts received at or after 8:00 p.m.
Eastern time on a Business Day shall be deemed to have been received on the
following Business Day:
          (i) to the applicable ERO, the ERO Charges, (payable solely out of the
Refund Paid), in the manner and at such times as set forth in Section 9.8(a) or
Section 9.8(b), as applicable, of the Retail Distribution Agreement;
          (ii) to the applicable ERO, the Delinquent ERO Charges, (payable
solely out of the Refund Paid), in the manner set forth in Section 9.8(a) of the
Retail Distribution Agreement, net of Delinquent ERO Charge Collection Fees (if
any, but in any event subject to Section 5.2(b)), which shall be retained by the
Servicer;
          (iii) to the Originator, the Refund Account Fee;
          (iv) to allocate to the IMA Collection Ledger, all amounts outstanding
with respect to any HSBC IMA originated during the related Calculation Period on
which the related Settlement Product Client is the obligor;
          (v) to the applicable creditor or creditors, the First Priority Prior
Indebtedness (payable in order of oldest to most recent First Priority Prior
Indebtedness, in each case allocated in accordance with the priorities set forth
in Section 3.4(b) or Section 3.6(b), as applicable, of this Servicing
Agreement); provided, however, that if the source of payment of such amounts is
the Refund Paid and if the Servicer receives an information file from the IRS
regarding such Refund Paid on or before the second Business Day preceding
receipt of such Refund Paid, then if the calendar day following receipt is not a
Business Day, such amounts shall be allocated no later than 4:30 p.m. Eastern
time on the day of receipt;
          (vi) to the applicable creditor or creditors, via ACH credit or
otherwise in accordance with the servicing standard specified in the HSBC
Servicing Agreement, the Second Priority Prior Indebtedness;

13



--------------------------------------------------------------------------------



 



          (vii) to the Person or Persons entitled thereto, via ACH credit or
otherwise in accordance with the servicing standard specified in the HSBC
Servicing Agreement, the Other Required Deductions;
          (viii) to the Person or Persons entitled thereto, via ACH credit or
otherwise in accordance with the servicing standard specified in the HSBC
Servicing Agreement, such other Authorized Deductions as the Settlement Products
Client shall have authorized in writing, including any custodian for an XIRA;
and
          (ix) to the Settlement Product Client, any remaining amounts to be
processed as a RAC;
provided, however, that the Servicer shall collect the applicable Defaulted RAL
Collection Fee, if any, by withholding and retaining an amount (subject to
Section 5.2(b)) equal to the product of (a) the applicable Defaulted RAL
Collection Fee Percentage multiplied by (b) the applicable amounts otherwise
distributable pursuant to subparagraph (v) above; and further provided, with
respect to amounts specified in clauses (ii), (v), (vi) and (vii) of
Section 3.5(b) above, the Servicer shall on the later of (A) 38 days following
the date of Application, or (B) such later date as may be required by applicable
law, transfer to the appropriate account or withdraw and remit to the
appropriate recipient, pursuant to wiring instructions from the Originator, all
funds allocated pursuant to Section 3.5(b); and with respect to all other
amounts specified in Section 3.5(b), the Servicer shall withdraw and remit such
amounts to the appropriate recipient, pursuant to wiring instructions from the
Originator, on such date of allocation; and further provided, that if any such
amount is the subject of a dispute with any Settlement Product Client or third
Person, no such disputed amounts with shall be allocated or withdrawn from any
Deposit Account until a final decision has been made by the Servicer regarding
such disputed amount; and, then
          (c) to clear and terminate such Deposit Account upon the termination
of the Servicer’s obligations with respect to such Deposit Account under this
Servicing Agreement.
Notwithstanding the foregoing, the order of priority of distributions specified
in clause (b) above shall be subject to the priority of distributions specified
in any existing collection agreement related to applicable Second Priority Prior
Indebtedness and to which the Servicer is party; provided, however, that any new
collection agreement entered into by the Servicer (which shall include any
existing collection agreement to which the Servicer is party and as to which the
Servicer exercises an option held by it to extend the term of such collection
agreement beyond December 31, 2007) shall provide for priority of distributions
consistent with clause (b) above.
     Section 3.6. Authorized Withdrawals of Amounts Recorded on the IMA
Collection Ledger. With respect to any amount recorded on the IMA Collection
Ledger and in accordance with the corresponding Application and other related
documents including, without limitation, any related IMA Document, the Servicer,
following the deposit of any payment or collection into such Deposit Account
pursuant to Section 3.2 shall make withdrawals on account of the IMAs recorded
on the IMA Collection Ledger only as follows (unless otherwise provided below,
the order set forth below constituting an order of priority for such
withdrawals):

14



--------------------------------------------------------------------------------



 



          (a) to reallocate any such amount recorded on such IMA Collection
Ledger which was not required to be recorded thereon;
          (b) except as otherwise specified below, to remit all such amounts
recorded on such IMA Collection Ledger (that represent good funds, net of any
prior withdrawals or reallocations of amount recorded on the IMA Collection
Ledger pursuant to this Section 3.6) no later than 4:30 p.m. Eastern time on the
Business Day following receipt, pursuant to wiring instructions from the
Originator, in the order listed below; provided, however, that except as
provided below, any such amounts on deposit must be received by the Servicer
prior to 8:00 p.m. Eastern time on a Business Day; provided, further, that
except as provided below, any such amounts received at or after 8:00 p.m.
Eastern time on a Business Day shall be deemed to have been received on the
following Business Day:
          (i) with respect to each related HSBC IMA, to the Originator in
accordance with its IMA Ownership Interest, to each Participant in accordance
with its respective Participation Interest, and to each holder of any other
related participation interest in accordance with such interest (such rights of
each Participant and holder under this clause (i) being pari passu with the
rights of the Originator and each other under this clause (i)), the related IMA
Fee;
          (ii) with respect to each related HSBC IMA, to the Originator in
accordance with its IMA Ownership Interest, to each Participant in accordance
with its respective Participation Interest, and to each holder of any other
related participation interest in accordance with such interest (such rights of
each Participant and holder under this clause (ii) being pari passu with the
rights of the Originator and each other under this clause (ii)), the related
Principal Amount;
          (iii) with respect to each related HSBC IMA, to the Originator in
accordance with its IMA Ownership Interest, to each Participant in accordance
with its respective Participation Interest, and to each holder of any other
related participation interest in accordance with such interest (such rights of
each Participant and holder under this clause (iii) being pari passu with the
rights of the Originator and each other under this clause (iii), the Late Fees,
if any;
provided, however, that if any such HSBC IMA is a Defaulted HSBC IMA and that
the Servicer has not already collected the applicable Defaulted RAL/IMA
Collection Fee pursuant to Section 3.4(b) or Section 3.5(b), then the Servicer
shall collect the applicable Defaulted RAL/IMA Collection Fee by withholding and
retaining an amount (subject to Section 5.2(b)) equal to the product of (a) the
applicable Defaulted RAL/IMA Collection Fee Percentage multiplied by (b) the
applicable amounts otherwise distributable pursuant to subparagraphs (i),
(ii) and (iii) above; and
          (c) to clear and terminate such Deposit Account upon the termination
of the Servicer’s obligations with respect to such Deposit Account under this
Servicing Agreement.
     Section 3.7. Priority. The Servicer shall not withdraw from any Deposit
Account and remit to any party any amounts in satisfaction of any indebtedness,
obligations or otherwise of

15



--------------------------------------------------------------------------------



 



any Settlement Products Client prior to satisfaction of all obligations,
indebtedness and otherwise of such Settlement Products Client under subsections
(a) and (b) of Sections 3.3, 3.4 or 3.5, as applicable.
     Section 3.8. No Set-off. Except as otherwise specifically provided in this
Article III with respect to retention of Defaulted RAL/IMA Collection Fees, none
of the Servicer, the Originator or any Affiliate thereof shall have any right to
set-off against amounts payable hereunder to any Participant or any Affiliate
thereof. The parties agree that the preceding sentence shall not be construed to
limit or adversely affect the ability of any Block Company to apply or offset
the Defaulted RAL/IMA Collection Fee Credit against amounts payable to any HSBC
Company in the manner set forth in Section 5.2.
ARTICLE IV
STATEMENTS AND REPORTS
     Section 4.1. Reporting by the Servicer.
          (a) The Servicer shall provide, or cause to be provided, as
applicable, to the relevant Originator and each Participant the following:
          (i) No later than 8:30 a.m. Eastern time on each Business Day, a
report setting forth (A) the aggregate amount of collections processed by
Servicer on the immediately preceding Business Day and the Originator’s and each
Participant’s share thereof, (B) the number of and aggregate amount outstanding
of HSBC RALs and HSBC IMAs as of the close of business on the immediately
preceding Business Day and the relevant Originator’s and each Participant’s
share thereof, and (C) the number and principal amount of HSBC RALs and HSBC
IMAs funded by such Originators on the immediately preceding Business Day on a
“checks cleared” basis and such Originators’ and each Participant’s share of
collections related thereto;
          (ii) On the second Business Day following December 15 of each Tax
Year, estimates (based upon information available as of December 15 of such Tax
Year) of (a) the IRS Collections Percentage with respect to such Tax Year and
the Defaulted RAL/IMA Collection Fee Credit, and (b) the HSBC Servicing Fee and
the Block Servicing Fee for the related Calculation Period, along with
supporting data, documentation and computations for each such estimate;
          (iii) On the second Business Day following the conclusion of each Tax
Year, its determination (as of the end of such Tax Year) of (a) the IRS
Collections Percentage with respect to such Tax Year and the Defaulted RAL/IMA
Collection Fee Credit, and (b) the HSBC Servicing Fee and the Block Servicing
Fee for the related Calculation Period, along with supporting data,
documentation and computations for each such determination;
          (iv) Unless a Type II SAS 70 report (or any equivalent thereof or
successor thereto) has been previously delivered pursuant to Section 6.10 of the
Retail Distribution Agreement in the then-current calendar year, on the
thirtieth (30th) day of the

16



--------------------------------------------------------------------------------



 



second month immediately following the end of each of the Originator’s and
Servicer’s fiscal year, as applicable, a report prepared by a nationally
recognized independent accounting firm regarding its evaluation of the
Originator’s or Servicer’s, as applicable, internal accounting controls relative
to its respective obligations under the Program Contracts with respect to the
Settlement Products, such report including an opinion (assuming the accuracy of
any reports generated by the agents of Originator or Servicer, as applicable) of
such accounting firm that the systems of internal accounting controls of the
Originator or the Servicer, as applicable, in effect on the day set forth in the
report were sufficient for the prevention and detection of errors for such
exceptions, errors or irregularities as such firm shall believe to be immaterial
to the financial statements of the Originator or the Servicer, as applicable,
and such other exceptions, errors or irregularities as shall be set forth in
such report; provided, however, that the HSBC Companies and the Block Companies
shall split equally expenses incurred by the HSBC Companies in connection with
the preparation of any such reports; provided, further, that the Block
Companies’ portion of such expenses shall not exceed Fifty Thousand Dollars
($50,000) in any year of the Term of this Servicing Agreement;
          (v) At the request of any Participant (but not more often than
annually), on or before June 30 of each year, a special report that the Servicer
shall obtain from its independent certified public accountants (in such form and
subject to such assumptions, limitations and qualifications as such accountants
generally require for special reports of such type) that shall in effect state
that the amounts calculated for the Servicer’s Block Servicing Fee, the HSBC
Servicing Fee, the IRS Collections Percentage, the Defaulted RAL/IMA Collection
Fee Percentage and the Defaulted RAL/IMA Collection Fee Credit for the previous
Calculation Period or Tax Year, as applicable, under Article V hereof are in
compliance with the terms of this Servicing Agreement or stating the nature of
any variance from the terms of this Servicing Agreement, provided, that each
requesting Participant and the Servicer shall share the cost of such report
equally (with each such Participant reimbursing the Servicer for such
Participant’s share such cost); and
          (vi) Any statement, report or information reasonably requested by the
Originator or any Participant; provided, however, that the Servicer shall not be
required to provide copies of any statement, report or information requested by,
or provided to, any applicable regulatory agency; provided, further, that the
preceding proviso shall not preclude the provision of the same or similar
information to the extent that the request therefor is not specifically framed
in the context of responses to requests of applicable regulatory agencies.
          (b) Unless otherwise specifically stated herein, if the Servicer is
required to deliver any statement, report or information under any provision of
this Servicing Agreement, the Servicer shall satisfy such obligation by
delivering such statement, report or information in a commonly used electronic
format.

17



--------------------------------------------------------------------------------



 



ARTICLE V
SERVICER COMPENSATION AND EXPENSES
     Section 5.1. HSBC Servicing Fee and Block Servicing Fee.
     (a) In consideration for the Settlement Products Servicing performed by the
Servicer pursuant to this Servicing Agreement, as soon as possible after
December 31st, but in any event on or before the fifth Business Day after such
date, following each Tax Period during the Term of the Retail Distribution
Agreement (beginning in December 2007):
     (i) HSBC TFS shall pay to the Servicer the applicable HSBC Servicing Fee;
and
     (ii) BFC shall pay to the Servicer the applicable Block Servicing Fee;
in each case via wire transfer of immediately available funds to an account
designated in writing by the Servicer.
     (b) The Servicer shall not have a right of set-off to collect the HSBC
Servicing Fee or the Block Servicing Fee from any funds held, or amount payable,
by the Servicer pursuant to the Servicing Agreement. The Servicer shall not have
any lien on amounts payable to any Participant hereunder.
     Section 5.2. Defaulted RAL/IMA Collection Fee; Defaulted RAL/IMA Collection
Fee Credit.
          (a) In addition to the servicing fees described in section 5.1 above,
as consideration for collection of certain Defaulted HSBC RALs and Defaulted
HSBC IMAs, the Servicer shall be entitled to receive a Defaulted RAL/IMA
Collection Fee for each Defaulted HSBC RAL and Defaulted HSBC IMA solely from
the funds, and in accordance with the payment provisions, specified in
Article III of this Servicing Agreement.
          (b) Notwithstanding any provision of any Program Contract to the
contrary, the Defaulted RAL/IMA Collection Fee Credit shall, at the sole option
of the applicable Block Company, be offset against any amount owed (either
directly or by way of allocation of losses) by any of the Block Companies to any
of the HSBC Companies with respect to the Settlement Products Program, including
but not limited to any portion of Defaulted RAL/IMA Collection Fees or
Delinquent ERO Charge Collection Fees allocable to a Block Company (or an
Affiliate thereof, but in no event allocable to a Franchisee) in its capacity as
a Participant or an ERO.
     Section 5.3. Servicing Expense. The Servicer shall pay all expenses
incurred by it in connection with its Settlement Products Servicing activities
hereunder and shall not be entitled to reimbursement thereof except as
specifically provided for herein or as provided in the HSBC Servicing Agreement
(but only to the extent that the HSBC Servicing Agreement does not provide for
payment of such amounts by any Participant out of its own funds or by retention
or offset of amounts otherwise payable to any Participant hereunder or the
Participation Agreement).

18



--------------------------------------------------------------------------------



 



ARTICLE VI
THE SERVICER, THE ORIGINATOR AND
THE PARTICIPANTS
     Section 6.1. Subservicing. The Servicer shall provide oversight and
supervision with regard to the performance of all subcontracted services and any
subservicing agreement shall be consistent with and subject to the provisions of
this Servicing Agreement. Neither the existence of any subservicing agreement
nor any of the provisions of this Servicing Agreement relating to subservicing
shall relieve the Servicer of its obligations hereunder. Notwithstanding any
such subservicing agreement, the Servicer shall be obligated to the same extent
and under the same terms and conditions as if the Servicer alone was servicing
and administering the related Settlement Products in accordance with the terms
of this Servicing Agreement. The Servicer shall be solely liable for all fees
owed by it to any subservicer, regardless of whether the Servicer’s compensation
hereunder is sufficient to pay such fees.
     Section 6.2. Servicer Not to Assign. Except as otherwise provided in
Section 1.3(b), the Servicer may not assign this Servicing Agreement or any of
its rights, powers, duties or obligations hereunder without the written consent
of the Originator and each Participant.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BLOCK COMPANIES
     Section 7.1. Representations Incorporated by Reference. Each Block Company
that is a party to this Servicing Agreement represents and warrants, with
respect to itself only, to each of the HSBC Companies that is a party to this
Servicing Agreement that each representation and warranty made by it in
Article III of the Retail Distribution Agreement is true and correct, each and
all of which are made as of the date hereof (except the representations and
warranties in Section 3.6 of the Retail Distribution Agreement) and as of each
day during the term of this Servicing Agreement.
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES OF THE HSBC COMPANIES
     Section 8.1. Representations Incorporated by Reference. Each HSBC Company
that is a party to this Servicing Agreement represents and warrants, with
respect to itself only, to each of the Block Companies that is a party to this
Servicing Agreement that each representation and warranty made by it in
Article IV of the Retail Distribution Agreement is true and correct, each and
all of which are made as of the date hereof and (except the representations and
warranties in Section 4.6 of the Retail Distribution Agreement) as of each day
during the term of this Servicing Agreement.
ARTICLE IX
DEFAULT OF BFC AND REMEDIES OF HSBC COMPANIES AND THE SERVICER
     Section 9.1. BFC Events of Default. The occurrence of any one or more of
the following events for any reason whatsoever (whether voluntary or
involuntary, by operation of law or otherwise) shall constitute an event of
default with respect to BFC:

19



--------------------------------------------------------------------------------



 



          (a) BFC fails to observe or perform any covenant applicable to it
contained in this Servicing Agreement (or, in the event such covenant does not
contain a Material Adverse Effect qualification, so long as such failure could
reasonably be expected to have a Material Adverse Effect) and the same shall
remain unremedied for five (5) days or more following receipt of written notice
of such failure;
          (b) any representation, warranty, certification or statement made by
BFC in this Servicing Agreement shall prove to have been incorrect in any
respect (or, in the event such representation, warranty, certificate or
statement made in this Servicing Agreement does not contain a Material Adverse
Effect qualification, so long as such incorrect representation, warranty,
certification or statement could reasonably be expected to have a Material
Adverse Effect); or
          (c) a Block Event of Default occurs under the Retail Distribution
Agreement.
     Section 9.2. Remedies.
          (a) If any event of default by BFC under Section 9.1 has occurred and
is continuing and adversely affects any HSBC Company party hereto, other than
the Servicer, the following actions may be taken:
          (i) Termination. Any HSBC Company other than the Servicer may
terminate itself as a party to this Servicing Agreement. Such HSBC Company
terminating itself as a party to this Servicing Agreement under this
Section 9.2(a)(i) shall promptly provide written notice to BFC and the Servicer.
The effective date of any termination shall be the date such corresponding
notice was received by BFC. For purposes of this Section 9.2(a)(i), a
termination by such HSBC Company shall only be with respect to itself as a party
to this Servicing Agreement and shall not be deemed to be a termination of this
Servicing Agreement with respect to any other party.
          (ii) Other Rights and Remedies. Subject to Section 9.2(b), any HSBC
Company may exercise any rights and remedies provided to it under the Servicing
Agreement or at law or equity.
          (b) If any event of default by BFC under Section 9.1 has occurred and
is continuing and adversely affects the Servicer, the Servicer may exercise any
rights and remedies provided to it under the Servicing Agreement or at law or
equity; provided, however, the Servicer shall be prohibited from terminating
this Servicing Agreement or suspending, in whole or in part, its performance
hereunder.
     Section 9.3. Default Rate. If any event of default of BFC has occurred and
is continuing, and all or any portion of the Obligations hereunder of BFC are
outstanding, such Obligations or any portion thereof shall bear interest at the
Default Rate until such Obligations or such portion thereof plus all interest
thereon are paid in full.
     Section 9.4. Waiver. Any HSBC Company may waive, in writing, any event of
default of BFC. Upon any such waiver of a past event of default of BFC, such
event of default of BFC shall cease to exist; provided, however, that such
waiver shall not excuse or discharge any

20



--------------------------------------------------------------------------------



 



Obligations relating to or liabilities arising from such event of default of
BFC. No such waiver shall extend to any subsequent or other event of default of
BFC or impair any right consequent thereon except to the extent expressly so
waived.
ARTICLE X
DEFAULT OF HSBC COMPANIES AND REMEDIES OF BFC AND THE SERVICER
     Section 10.1. HSBC Company Events of Default. The occurrence of any one or
more of the following events for any reason whatsoever (whether voluntary or
involuntary, by operation of law or otherwise) shall constitute an event of
default with respect to any HSBC Company party hereto:
          (a) such HSBC Company fails to observe or perform any covenant
applicable to it contained in this Servicing Agreement (or, in the event such
covenant does not contain a Material Adverse Effect qualification, so long as
such failure could reasonably be expected to have a Material Adverse Effect),
following receipt of notice of such failure and the same shall remain unremedied
for five (5) days or more following receipt of such notice;
          (b) any representation, warranty, certification or statement made by
such HSBC Company in this Servicing Agreement is incorrect in any respect (or,
in the event such representation, warranty, certificate or statement made in
this Servicing Agreement does not contain a Material Adverse Effect
qualification, so long as such incorrect representation, warranty, certification
or statement could reasonably be expected to have a Material Adverse Effect); or
          (c) a HSBC Event of Default occurs under the Retail Distribution
Agreement.
     Section 10.2. Remedies.
          (a) If any event of default by any HSBC Company under Section 10.1 has
occurred and is continuing and adversely affects BFC, the following actions may
be taken:
          (i) Termination. BFC may terminate this Servicing Agreement. In the
event BFC terminates this Servicing Agreement under this Section 10.2(a)(i), it
shall promptly provide written notice to each HSBC Company and the Servicer. The
effective date of any termination shall be the earliest date such corresponding
notice was received by any HSBC Company.
          (ii) Other Rights and Remedies. BFC may exercise any rights and
remedies provided to it under the Servicing Agreement or at law or equity.
          (b) If any event of default by any HSBC Company under Section 10.1 has
occurred and is continuing and adversely affects the Servicer, the Servicer may
exercise any rights and remedies provided to it under the Servicing Agreement or
at law or equity; provided, however, the Servicer shall be prohibited from
terminating this Servicing Agreement or suspending, in whole or in part, its
performance hereunder.

21



--------------------------------------------------------------------------------



 



     Section 10.3. Default Rate. If any event of default of any HSBC Company has
occurred and is continuing, and all or any portion of the Obligations hereunder
of the HSBC Companies parties hereto are outstanding, such Obligations or any
portion thereof shall bear interest at the Default Rate until such Obligations
or such portion thereof plus all interest thereon are paid in full.
     Section 10.4. Waiver. BFC may waive, in writing, any event of default of
any HSBC Company. Upon any such waiver of a past event of default of any HSBC
Company, such event of default of such HSBC Company shall cease to exist;
provided, however, that such waiver shall not excuse or discharge any
Obligations relating to or liabilities arising from such event of default of
such HSBC Company. No such waiver shall extend to any subsequent or other event
of default of any HSBC Company or impair any right consequent thereon except to
the extent expressly so waived.
ARTICLE XI
DEFAULT OF THE SERVICER AND REMEDIES OF BFC AND HSBC COMPANIES
     Section 11.1. Servicer Events of Default. The occurrence of any one or more
of the following events for any reason whatsoever (whether voluntary or
involuntary, by operation of law or otherwise) shall constitute an event of
default with respect to the Servicer (each, a “Servicer Event of Default”):
          (a) the Servicer fails to remit to HSBC Bank or any Participant any
payment required to be so remitted by the Servicer under the terms of this
Servicing Agreement when and as due;
          (b) the Servicer fails to observe or perform any other covenant
applicable to it contained in the HSBC Servicing Agreement or this Servicing
Agreement (or, in the event such covenant does not contain a Material Adverse
Effect qualification, so long as such failure could reasonably be expected to
have a Material Adverse Effect), following receipt of notice of such failure and
the same shall remain unremedied for ten (10) days or more following receipt of
such notice;
          (c) any representation, warranty, certification or statement made by
the Servicer in this Servicing Agreement shall prove to have been incorrect in
any respect (or, in the event such representation, warranty, certificate or
statement made in this Servicing Agreement does not contain a Material Adverse
Effect qualification, so long as such incorrect representation, warranty,
certification or statement could reasonably be expected to have a Material
Adverse Effect);
          (d) a HSBC Event of Default occurs under the Retail Distribution
Agreement; or
          (e) any termination of the HSBC Servicing Agreement.

22



--------------------------------------------------------------------------------



 



     Section 11.2. Remedies.
          (a) If any Servicer Event of Default has occurred and is continuing
and adversely affects HSBC Bank, the following actions may be taken:
          (i) Termination. HSBC Bank may terminate itself as a party to this
Servicing Agreement. In the event HSBC Bank terminates itself as a party to this
Servicing Agreement under this Section 11.2(a)(i), it shall promptly provide
written notice to the Servicer and the Participants. The effective date of any
termination shall be the date such corresponding notice was received by the
Servicer. For purposes of this Section 11.2(a)(i), a termination by HSBC Bank
shall only be with respect to itself as a party to this Servicing Agreement and
shall not be deemed to be a termination of this Servicing Agreement with respect
to any other party.
          (ii) Replacement of the Servicer. HSBC Bank may terminate this
Servicing Agreement and the HSBC Servicing Agreement; provided, that the
effective date of such termination shall be the date on which a substitute
servicer reasonably acceptable to HSBC Bank and the Participants has entered
into a substitute servicing agreement, substantially similar to this Servicing
Agreement, with HSBC Bank and the Participants, and the HSBC Servicing
Agreement, with HSBC Bank, immediately prior to such termination of Servicer as
a party to this Servicing Agreement and the HSBC Servicing Agreement.
          (iii) Other Rights and Remedies. HSBC Bank may exercise any rights and
remedies provided to it under the Servicing Agreement or at law or equity.
          (b) If any Servicer Event of Default has occurred and is continuing
and adversely affects any Participant, the following actions may be taken:
          (i) Termination. Such Participant may terminate itself as a party to
this Servicing Agreement. Any Participant terminating itself as a party to this
Servicing Agreement under this Section 11.2(b)(i) shall promptly provide written
notice to the Servicer and HSBC Bank. The effective date of any termination
shall be the date such corresponding notice was received by the Servicer. For
purposes of this Section 11.2(b)(ii), a termination by any Participant shall
only be with respect to itself as a party to this Servicing Agreement and shall
not be deemed to be a termination of this Servicing Agreement with respect to
any other party.
          (ii) Replacement of the Servicer. Such Participant may terminate this
Servicing Agreement; provided, that the effective date of such termination shall
be the date on which a substitute servicer reasonably acceptable to HSBC Bank
and the Participants has entered into a substitute servicing agreement,
substantially similar to this Servicing Agreement, with HSBC Bank and the
Participants immediately prior to such termination of Servicer as a party to
this Servicing Agreement.
          (iii) Other Rights and Remedies. Such Participant may exercise any
rights and remedies provided to it under the Servicing Agreement or at law or
equity.

23



--------------------------------------------------------------------------------



 



     Section 11.3. Default Rate. If any Servicer Event of Default has occurred
and is continuing, and all or any portion of the Obligations hereunder of the
Servicer are outstanding, such Obligations or any portion thereof shall bear
interest at the Default Rate until such Obligations or such portion thereof plus
all interest thereon are paid in full.
     Section 11.4. Substitute Servicer. On or after the receipt by the Servicer
of such written notice of termination of this Servicing Agreement, and if
applicable, the HSBC Servicing Agreement, all authority and power of the
Servicer under this Servicing Agreement, and if applicable, the HSBC Servicing
Agreement, whether with respect to the Settlement Products or otherwise, shall
pass to and be vested in the substitute servicer, and the Servicer agrees to
cooperate with HSBC Bank and each Participant in terminating the Servicer’s
rights and responsibilities hereunder and under the HSBC Servicing Agreement,
including, without limitation, the transfer to the substitute servicer of the
servicing files and the funds held in the accounts as set forth in this
Servicing Agreement.
ARTICLE XII
TERMINATION; TRANSFER OF PARTICIPATED HSBC RALS AND IMAS
     Section 12.1. Term. The term of this Servicing Agreement shall begin as of
October 15, 2006 and shall terminate in accordance with Section 12.2; provided,
however, that notwithstanding any other provision of this Servicing Agreement,
in the event HSBC Trust shall not have received by October 15, 2006 all
regulatory approvals required for it to become subject to the terms of this
Servicing Agreement that HSBC Trust deems reasonably necessary, this Servicing
Agreement shall be effective as to HSBC Trust, and the term of this Servicing
Agreement shall begin as to HSBC Trust, only on such later date, if any, as all
such approvals are received.
     Section 12.2. Termination.
          (a) This Servicing Agreement shall terminate immediately, upon the
mutual written agreement of all of the parties hereto.
          (b) This Servicing Agreement shall terminate in accordance with
Section 11.2(a)(ii) and Section 11.2(b)(ii).
     Section 12.3. Termination of Agreement.
          (a) In no event shall the Settlement Product Servicing obligations of
the Servicer terminate prior to HSBC Bank and each Participant entering into a
servicing agreement substantially similar hereto with a substitute servicer
reasonably acceptable to HSBC Bank and each Participant.
          (b) Termination pursuant to this Article XII or as otherwise provided
herein shall be without prejudice to any rights of HSBC Bank, any Participant or
the Servicer which may have accrued through the date of termination hereunder.
Upon such termination, the Servicer shall (i) remit all funds in the Deposit
Accounts to such Person as is designated in writing by HSBC Bank and the
Participants; (ii) deliver all related servicing files to the Persons designated
in writing by HSBC Bank and the Participants; and (iii) fully cooperate with
HSBC

24



--------------------------------------------------------------------------------



 



           Bank, the Participants and any substitute servicer to effectuate an
orderly transition of Settlement Product Servicing of the related Settlement
Products.
ARTICLE XIII
MISCELLANEOUS PROVISIONS
     Section 13.1. Survival.
          (a) The rights and obligations of the parties hereto under Articles I,
II, III, IV, V, VI, VII, VIII and XII of this Servicing Agreement shall survive
the termination or expiration of this Servicing Agreement until such time as no
liabilities hereunder are due and owing to the Originator or any Participant;
except that Section 3.3(b)(i), Section 3.4(b)(i), Section 3.5(b)(i) and Section
3.5(b)(ii) shall survive the termination or expiration of this Servicing
Agreement to and including December 31 occurring in the Tax Year in which the
Participation Agreement is terminated or expires.
          (b) The (i) representations and warranties of the parties hereto and
(ii) the rights and obligations of the parties hereto under Articles IX, X, XI
and XIII of this Servicing Agreement shall survive the termination or expiration
of this Servicing Agreement indefinitely.
     Section 13.2. No Waivers; Remedies Cumulative. No failure or delay by any
party hereto in exercising any right, power or privilege under this Servicing
Agreement shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law,
by other agreement or otherwise.
     Section 13.3. Notices. All notices, requests and other communications to
any party hereunder shall be provided in the manner set forth in Section 22.3 of
the Retail Distribution Agreement.
     Section 13.4. Severability. In case any provision of or obligation under
this Servicing Agreement shall be invalid, illegal or unenforceable in any
applicable jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.
     Section 13.5. Amendments and Waivers. Any provision of this Servicing
Agreement may be amended or waived only if such amendment or waiver is in
writing and is signed by all of the parties hereto.
     Section 13.6. Successors and Assigns. The provisions of this Servicing
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided, however, no such party
may assign or otherwise transfer any of its rights under this Servicing
Agreement without the prior written consent of all parties signatory hereto
except as otherwise provided in Section 1.3 and Section 6.1 hereof.
     Section 13.7. Headings. Headings and captions used in this Servicing
Agreement (including all exhibits and schedules thereto) are included herein for
convenience of reference

25



--------------------------------------------------------------------------------



 



only and shall not constitute a part of this Servicing Agreement for any other
purpose or be given any substantive effect.
     Section 13.8. Alternative Dispute Resolution. ANY DISPUTE BETWEEN OR AMONG
THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS SERVICING AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN (EXCEPT JUDICIAL ACTION FOR SPECIFIC
PERFORMANCE OR INJUNCTIVE RELIEF) SHALL BE RESOLVED AMONG THE PARTIES TO SUCH
DISPUTE BY NEGOTIATIONS, MEDIATION AND ARBITRATION IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE XXI OF THE RETAIL DISTRIBUTION AGREEMENT, WHICH ARE
INCORPORATED HEREIN BY REFERENCE.
     Section 13.9. Governing Law; Submission to Jurisdiction. THIS SERVICING
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF MISSOURI. WITHOUT LIMITING THE EFFECT OF SECTION 13.8
HEREOF AND ARTICLE XXI OF THE RETAIL DISTRIBUTION AGREEMENT, EACH OF THE PARTIES
HERETO HEREBY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND/OR
STATE COURTS SITTING IN ST LOUIS, MISSOURI FOR PURPOSES OF ALL LEGAL PROCEEDINGS
FOR SPECIFIC PERFORMANCE OR INJUNCTIVE RELIEF PERMITTED BY SECTION 21.12 OF THE
RETAIL DISTRIBUTION AGREEMENT, (B) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, (C) IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH PROCEEDING IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 13.3 AND AGREES THAT NOTHING IN THIS
SERVICING AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS SERVICING
AGREEMENT TO SERVE PROCESS IN ANY SUCH PROCEEDING IN ANY OTHER MANNER PERMITTED
BY LAW.
     Section 13.10. Waiver of Jury Trial. WITHOUT LIMITING THE EFFECT OF SECTION
13.8 HEREOF, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS SERVICING
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 13.11. Counterparts. This Servicing Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Servicing Agreement shall become effective upon the execution of a counterpart
hereof by each of the parties hereto.
     Section 13.12. Entire Agreement. This Servicing Agreement and the other
Program Contracts constitute the entire agreement and understanding among the
parties hereto, and supersede and extinguish any and all prior agreements and
understandings, oral or written relating to the operation of the Settlement
Products Program on and after July 1, 2006. For the

26



--------------------------------------------------------------------------------



 



avoidance of doubt, (i) this Servicing Agreement and the other Program Contracts
shall govern the operation of the Settlement Products Program on and after
July 1, 2006, (ii) the Prior Program Agreements shall continue to govern the
operation of the current program until their expiration on June 30, 2006 in
accordance with their terms, and (iii) nothing in this Servicing Agreement or
the other Program Contracts shall affect the rights and obligations of the
parties to the Prior Program Agreements, whenever arising, under such Prior
Program Agreements, which remain valid and enforceable in accordance with their
terms.
     Section 13.13. Reinstatement. This Servicing Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any party hereto for liquidation or reorganization, should any party
hereto become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any party’s assets or properties, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the obligations hereunder, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of such obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the obligations hereunder shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
     Section 13.14. Advice of Counsel. Each of the parties represents to each
other party hereto that it has discussed this Servicing Agreement with its
counsel.
     Section 13.15. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Servicing Agreement. In the
event any ambiguity or question of intent or interpretation arises, this
Servicing Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provision of this Servicing
Agreement.
     Section 13.16. Conflict of Terms. Except as otherwise provided in this
Servicing Agreement or any of the other Program Contracts by specific reference
to the applicable provisions of this Servicing Agreement, if any provision
contained in this Servicing Agreement conflicts with any provision in any of the
other Program Contracts, other than the Indemnification Agreement and the Retail
Distribution Agreement, the provisions contained in this Servicing Agreement
shall govern and control. If there if a conflict between this Servicing
Agreement and the Retail Distribution Agreement (but not the Indemnification
Agreement), then the Retail Distribution Agreement shall control. If there is a
conflict between the Servicing Agreement and the Indemnification Agreement, the
Indemnification Agreement shall control.
     Section 13.17. Further Execution. Each party hereto shall execute any and
all documents as are necessary or desirable to consummate the transactions
contemplated hereby.
     Section 13.18. Expenses. Except as otherwise provided herein or in any
Program Contract, each party hereto shall pay its own expenses, including the
expenses of its own counsel and its own accountants, in connection with the
consummation of the transactions contemplated by this Servicing Agreement.

27



--------------------------------------------------------------------------------



 



     Section 13.19. No Implied Relationship. Notwithstanding any provision
herein to the contrary:
          (a) This Servicing Agreement shall not be construed to establish a
partnership or joint venture between the parties hereto.
          (b) All personnel employed or otherwise engaged by any party hereto to
perform the obligations and duties of such party hereunder shall not be deemed
to be employees of any other party hereto. In addition, the party employing or
otherwise engaging such employees, shall at all times be responsible for the
compensation of, and payment of applicable state and federal income taxes with
respect to, any personnel employed by such party to perform any services
hereunder.
     Section 13.20. No Third Party Beneficiaries. This Servicing Agreement is
for the sole benefit of the parties hereto and their permitted successors and
assigns and nothing in this Servicing Agreement, express or implied, is intended
to or shall confer upon any other person any legal or equitable right, benefit
or remedy, of any nature whatsoever under or by reason of this Servicing
Agreement.
     Section 13.21. Force Majeure. No party hereto shall be liable for failure
to satisfy or delays in the satisfaction of its Obligations, except failure or
delay with respect to its payment obligations, as a result of a Force Majeure
Event.
     Section 13.22. Limitation of Scope of Representations and Warranties and
Other Disclosures. The representations, warranties and other disclosures set
forth by each party hereto are only made for the benefit of the parties hereto
and the purpose of the transactions contemplated hereby and are not intended for
use by any person with respect to any acquisition or disposition of any security
of any party hereto.
     Section 13.23. Inspection and Audit Rights. Each Participant shall have
those inspection and audit rights set forth in Section 6.7 of the Retail
Distribution Agreement.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

28



--------------------------------------------------------------------------------



 



     THIS SERVICING AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY
BE ENFORCED BY THE PARTIES.
     IN WITNESS WHEREOF, the parties hereto have caused this HSBC Settlement
Products Servicing Agreement to be executed by their respective duly authorized
officers as of the date set forth above.

                  HSBC BANK USA, NATIONAL ASSOCIATION,         a national
banking association    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HSBC TAXPAYER FINANCIAL SERVICES, INC.,         a Delaware
corporation    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HSBC TRUST COMPANY (DELAWARE), NATIONAL ASSOCIATION,         a
national banking association    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                BLOCK FINANCIAL CORPORATION,         a Delaware corporation    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 